Citation Nr: 1716661	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased compensable evaluation for service-connected schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ) on March 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.


FINDING OF FACT

The probative evidence of record shows that the Veteran's schizophrenic reaction, paranoid type was completely resolved and asymptomatic during the relevant period of appeals; there is no indication that his currently manifested paraphilia and associated major depression are the result of his military service, to include his schizophrenic reaction, paranoid type, and any psychiatric symptoms currently shown are related exclusively to those non service-connected psychiatric disabilities.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected schizophrenic reaction, paranoid type are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9203 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103  (a); 38 C.F.R. § 3.159 (b).  

In a claim for an increased evaluation, the notice provided should include the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran was provided with appropriate notice in a May 2009 letter.  Accordingly, VA's duty to notify has been satisfied.

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained. 

In addition, the Veteran was afforded multiple VA psychiatric examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; clinically examined the Veteran, reported all findings in detail; and provided detailed rationale in support of their determinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked. Here, the presiding Veterans Law Judge identified the issue decided herein to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted sufficient evidence in support of his claim for entitlement to an increased evaluation for his psychiatric disability, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of relationship of other psychiatric pathologies.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103  (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

The Veteran's service-connected schizophrenic reaction, paranoid type is currently evaluated as 0 percent in accordance with the rating criteria for Schizophrenia and Other Psychotic Disorders under the Rating Schedule.  38 C.F.R. § 4.130, Diagnostic Code 9203.  A noncompensable evaluation is warranted for a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often),
chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Veteran contends that his current evaluation of 0 percent inadequately reflects the severity of his disability.  In this regard, he has stated that he suffers from symptoms of a major depressive disorder and paraphilia, which result in social isolation and isolation from his family as well as feelings of guilt and low self-worth.  The Veteran has further indicated that his diagnosed paraphilia and major depression are the result of his in-service diagnosis of a psychosis and/or substance abuse that he also relates to such in-service psychosis.  The Veteran relates that he never abused substances prior to entry into the military.

A review of the Veteran's service treatment records show that the Veteran was admitted to the Naval Hospital on March 1971 with a diagnosis schizophrenic reaction, paranoid type.  He was having auditory hallucinations and ideas of reference.  An additional disability was improper drug use, LSD, mescaline, and marijuana, for which the Veteran provided a history of having used to a limited extent one year before his hospitalization.  He responded in a satisfactory manner to his psychotherapeutic program and the acuteness of his admitting situations subsided.  His psychosis was considered in remission when he was discharged from the service on account of physical disability.  He was considered mentally competent.

A review of the Veteran's post-service outpatient treatment records show that the Veteran began seeking treatment for his psychiatric symptoms in May 2009.  These records show that that the Veteran was seen initially for feelings of guilt over being estranged from his family.  Axis I diagnoses of history of substance induced psychosis and major depression were shown in these records.  Global assessment of functioning (GAF) scores ranged from 40 to 50, but appeared to be solely attributed to the Veteran's major depression and paraphilia.  There was no discussion of any relationship of the major depression to the substance induced psychosis or otherwise any other relationship to military service.  Records throughout the period of appeals continued to show treatment exclusively for paraphilia and major depression with no discussion of an psychosis, to include schizophrenia, and no relationship of the paraphilia or major depression shown to the Veteran's previous psychotic diagnosis or military service.

The Veteran was provided with a VA examination in July 2009.  The examination revealed that the Veteran worked full time as an alarm installer.  He had been sober
from alcohol for twenty two years and still attended Alcoholics Anonymous classes and he had not used other drugs in at least thirty years.  The Veteran was currently in a relationship.  He stated that his mood was sad and depressed.  He denied any hallucinations of delusions.  Mental status examination results revealed that the Veteran was appropriately and cleanly dressed.  He was alert and oriented and his behavior was within normal limits.  Communication was good. Mood was generally euthymic, but was depressed when talking about his estrangement from his children.  Affect was congruent and appropriate and thought process was unremarkable.  The Veteran denied suicidal or homicidal ideations.

The Veteran was diagnosed with substance induced psychotic disorder in remission,  paraphilia, not otherwise specified, and depressive disorder, not otherwise specified.  The Veteran was provided with a GAF score of 50.  However, this score was attributed solely to the Veteran's non service-connected major depression and paraphilia.  The examiner noted that the Veteran had the capacity to manage his own affairs.  The examiner also concluded that, given the Veteran's course of psychotic symptoms and history of polysubstance abuse, it appeared that his actual diagnosis was most likely substance induced psychotic disorder rather than schizophrenia.  The examiner also concluded that this condition appeared to be in full remission and was having no impact on social or occupational functioning. The examiner noted that there had been no obvious evidence of this disorder in the medical record, or in the Veteran's report since the 1970s.  The examiner also noted that the paraphilia, not otherwise specified, and depressive disorder, not otherwise specified, are not caused by or a result of the former psychotic disorder, as his psychotic disorder was long remitted before these conditions were diagnosed.  It was also noted that the current depressive disorder is likely related to sadness regarding the Veteran's estrangement from his children, difficulties with self-esteem, discord with current relationships issues surrounding paraphilia, and other psychosocial stressors.

The Veteran was provided with an additional VA examination in April 2015.  The examiner provided current diagnoses based on the full DSM 5 criteria, which included unspecified depressive disorder, unspecified paraphilic disorder, substance induced psychotic disorder in remission, and alcohol use disorder, sustained full remission, and polysubstance use disorder, sustained full remission.  The examiner stated that that the Veteran did not currently meet criteria for schizophrenia, paranoid type, and that this diagnosis, which was made in 1974, was done so in error.  The Veteran reported that he was treated for his pedophilic disorder at the Central Clinic in Cincinnati weekly for two years, but had not attended this therapy for the past 4-5 years.  The current diagnoses were found to be in concurrence with the VA examination on July 2009.  The Veteran was found to be virtually asymptomatic with regard to his psychotic disorder.  The examiner opined that the florid psychotic symptoms exhibited while in the military were caused by polysubstance abuse at that time and was not caused by a primary psychotic disorder.  The depressive disorder and paraphilic disorders were found to be not secondary to the psychotic disorder in remission, as the medical record was silent for any complaints or treatment for these disorders until long after this condition remitted.  The examiner opined that the depressive disorder is more likely than not secondary to the paraphilic disorder and personal consequences thereof.

The examiner reviewed the medical records, which included a note dated June 2010 authored by Dr. H.  The note showed "Major Depression better overall but still trouble enjoying things. Psychotic disorder NOS may be related to depression or independent disorder but likely a continuation of long time psychotic symptoms starting in the military."  The examiner opined that this diagnosis was different from the VA examination of 2009 because this provider did not have access to the Veteran's remote military medical treatment records from the 1970's, which revealed psychoactive drug abuse at which time the Veteran began experiencing a thought disturbance.  In addition, it was noted that Dr. H used vague terminology such as "may be related" and "likely a continuation."  It was noted that two weeks after this note, on June 2010, a different provider diagnosed the Veteran with "Substance-induced psychotic disorder, Depression NOS; Verbal learning disorder; Alcohol dependence in full sustained remission; Nicotine dependence in full sustained remission" as well as "Cluster A (personality disorder) traits."  The examiner went on to provide a detailed timeline of the Veteran's psychiatric treatment and diagnoses contained in the medical records since 2009 in order to support the current findings.  Such records continued to show that the Veteran had been treated exclusively for depression and paraphilia, with no discussion of any psychotic disorder, to include schizophrenia, or any relationship to such or military service.

The Board finds that the evidence only supports a noncompensable rating, and no higher, for the Veteran's service-connected schizophrenic reaction, paranoid type.  

With regard to GAF scores seen in the record, this a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter, 8 Vet. App. at 240.  Pertinent to this case, GAF scores ranging from 51 to 60 indicated moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicated serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  Notably, more current psychiatric scholarship recommends GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V at 16.  Thus, the validity of any score is now questionable.  Nevertheless, they will be considered to have represented, at least in a general way, the level of impairment presented at the time they were given.  

Here, the Veteran's GAF scores from throughout the period of were predominantly in the range of 40 to 50, indicating evidence of serious symptoms or severe impairment in social and occupational functioning due to serious symptoms.  Thus, the Veteran's GAF scores alone reflect a psychiatric disorder that was of an overall serious nature.  However, it is noted that these scores appear to have only been provided within the context of the Veteran's non service-connected paraphilia and major depression, as the Veteran's symptoms did not include any active presentation of psychosis or schizophrenia.  Therefore, these scores would not support any increased evaluation on the sole basis of the Veteran's schizophrenic reaction, paranoid type.

However, the Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher rating claim for the service-connected schizophrenic reaction, paranoid type.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The Board notes that the entirety of the evidence during the relevant appeals period shows that the Veteran's schizophrenic reaction, paranoid type is in remission with no current symptoms.  Although psychiatric symptoms are noted, they have all been related to the non service-connected paraphilia and major depression.  In this regard, the record has presented competing evidence as to whether the Veteran's non service-connected paraphilia and major depression is related to his military service, to include his service-connected schizophrenic reaction, paranoid type.  These include the private opinion of Dr. H and the opinions of the VA examiners.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not given to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124 ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The above being taken into account, the Board finds that more probative value is afforded to the VA examiners' opinions than Dr. H's opinion.  The Board does note that all three opinions are provided by licensed medical professionals.  However, most importantly, the rationales offered differ greatly.  Specifically, the VA examiners offered a thorough rationale for the opinions rendered, including an extensive analysis of the Veteran's service details, duties, and in-service history of extensive substance abuse, as well as references to pertinent medical authority in support.  In contrast, the opinion by Dr. H merely provided a limited and highly speculative statement, indicating that the Veteran's depression and paraphilia "may" be related to the in-service psychotic disorder not otherwise specified or it could be related to some unknown independent disorder without any definitive explanation as to how this was so.  See Miller, 11 Vet. App. at 348.  Dr. H additionally stated that the Veteran's current paraphilia and depression were "likely" a continuation of the psychotic disorder from military service, with no further explanation or analysis provided, to include for the contemporary findings showing that the Veteran's psychotic disorder had resolved completely in service and had not manifested since.  

Dr. H's speculation however, is not further supported by medically available facts or any explanation thereof.  Rather, the VA examiners found that the Veteran's psychotic disorder was shown to have resolved in service and that his current complaints of paraphilia and depression did not develop until much later, which indicated that the pathologies of such were separate and distinct, and not a continuation of the same disorder.  Further, the VA examiners noted that the Veteran's psychosis diagnosis in service was more than likely related to an acute disorder brought about by extensive drug use shown in the Veteran's service treatment records.  It was also pointed out by the 2015 VA examiner, that Dr. H did not have knowledge or access to these records, as shown by the absence of such in her discussion, and, therefore, had an inaccurate picture of the surrounding circumstances of the Veteran's in-service acute psychosis.   The 2015 VA examiner further indicated that, had Dr. H known about the surrounding context of the Veteran's in-service acute psychosis, in light of established medical knowledge, she would have also noted that the current psychiatric pathologies shown by the Veteran would not be related to the in-service diagnosis.

In short, the VA examiners provided a well-reasoned and in depth rationale for how the Veteran's non service-connected paraphilia and major depression were not related to the Veteran's service-connected schizophrenic reaction, paranoid type and provided further indication as for why Dr. H's assessment was incomplete and inaccurate.  Therefore, in light of these findings, the Board affords more probative value to the opinions of the VA examiners in regard to the issue of whether the Veteran's paraphilia and major depression are not related to the Veteran's service-connected schizophrenic reaction, paranoid type.  Accordingly, consideration of the Veteran's psychiatric symptoms associated with the non service-connected paraphilia and major depression are not for consideration in assessing impairment arising from paranoid type schizophrenic reaction.

All of this evidence persuasively suggests that the Veteran's service-connected schizophrenic reaction, paranoid type by itself has continued to remain asymptomatic since its resolution in military service.  In summary, the Board finds that the Veteran is not entitled to a compensable disability rating at any time during the period of appeal due to exclusively to his service-connected schizophrenic reaction, paranoid type.

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's schizophrenic reaction, paranoid type at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2014).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected a schizophrenic reaction, paranoid type, particular due to its asymptomatic presentation.  Thus, referral to the appropriate VA officials for extraschedular consideration is not necessary.


ORDER

Entitlement to an increased compensable evaluation for service-connected schizophrenic reaction, paranoid type, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


